      6:21-cr-00018-RAW Document 22 Filed in ED/OK on 04/09/21 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF OKLAHOMA


 UNITED STATES OF AMERICA,

           Plaintiff,

 v.                                               Case No. CR-21-18-RAW

 CHRISTOPHER JASON HATHCOAT,

           Defendants,



                                            ORDER

       Before the court is the Defendant Christopher Jason Hathcoat’s Amended Unopposed

Motion to Continue Pretrial and Trial Dates and Unopposed Motion to Designate Case as Complex

[Docket No. 21] wherein the Defendant requests the court to declare this matter complex and to

strike current deadlines and continue the case for one hundred twenty (120) days from the May

2021 Trial Docket to the September 8, 2021 Trial Docket. The government does not object to this

request.

       The Indictment in this case charges the Defendant with two (2) counts of Murder in Indian

Country, two (2) counts of using, carrying or brandishing a firearm during a crime of violence, and

two (2) 18 U.S.C. § 924(c) allegations. [Docket No. 2]. Counsel anticipates voluminous discovery

and the necessity of a complex forensic investigation. Additionally, experts and investigators may

be necessary.

       For the reasons set forth in Defendant’s motions, including those noted above, and pursuant

to 18 U.S.C. §3161(h)(7)(B)(ii), the court deems this case unusual or complex, requiring extended

litigation and hereby grants the motions. The court finds that this matter is a complex case and
     6:21-cr-00018-RAW Document 22 Filed in ED/OK on 04/09/21 Page 2 of 2




that it is unreasonable to expect adequate preparation for pretrial proceedings and the trial itself

within the time limits established by §3161. The ends of justice dictate that the period of delay

shall be excludable in computing the time from which the Indictment was filed and in computing

the time within which the trial of this action must commence. 18 U.S.C.§ 3161(h)(7)(A).

       This case is hereby stricken from the court’s May 2021 Trial Docket and reset on the court’s

September 8, 2021 Trial Docket. The pretrial conference set for April 27, 2021 is hereby stricken

to be reset by the court at a later date. The pretrial motions deadline is stricken and reset to July

23, 2021.

       IT IS SO ORDERED this 9th day of April, 2021.




                                              ______________________________________
                                              THE HONORABLE RONALD A. WHITE
                                              UNITED STATES DISTRICT JUDGE
                                              EASTERN DISTRICT OF OKLAHOMA




                                                 2
